Citation Nr: 1447388	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-31 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine degenerative disc disease with stenosis and spondylosis (hereinafter, back disability); initially evaluated as 10 percent disabling prior to November 1, 2010; 40 percent from November 1, 2010, to May 2, 2011; and 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee Baker's cyst with medial meniscal tear and partial healed tear of the anterior cruciate ligament (ACL) (hereinafter, right knee disability), with a separate rating in excess of 20 percent for episodes of locking, pain, and effusion into the joint, from April 8, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar spine disability and assigned a 10 percent disability evaluation effective July 7, 2008, and granted service connection for a right knee disability and assigned a 10 percent disability evaluation effective July 7, 2008.

During the pendency of the appeal, in an August 2012 rating decision, the agency of original jurisdiction (AOJ) increased the disability evaluation for the lumbar spine disability to 40 percent effective November 1, 2010, and 20 percent effective May 3, 2011.  Since the AOJ did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In March 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In March 2014, the Board remanded these matters for further development.  On remand, the AOJ granted a separate 20 percent rating, effective April 8, 2014, for the Veteran's right knee disability due to episodes of locking, pain, and effusion into the joint.  Since the AOJ did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, supra.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to an increased evaluation for lumbar spine degenerative disc disease with stenosis and spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 8, 2014, the Veteran's right knee disability was manifested by painful motion.

2.  From April 8, 2014, the Veteran's right knee disability has been manifested by painful motion with episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  Prior to April 8, 2014, the criteria for a rating in excess of 10 percent for a right knee disability were not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, and 5261 (2014).

2.  From April 8, 2014, the criteria for a rating in excess of 10 percent, with a separate 20 percent rating, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, and 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in August 2008 sent prior to the February 2009 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for a right knee disability as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the February 2009 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his right knee disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right knee disability was granted by the RO in February 2009 and a 10 percent rating was assigned effective July 7, 2008.  As noted above, the AOJ then assigned a separate 20 percent rating for episodes of locking, pain, and effusion into the joint, effective April 8, 2014.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well has his post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in December 2008, November 2010, and April 2014 in conjunction with the claim decided herein.  The Board finds that these examinations are adequate in order to evaluate the current severity of the Veteran's right knee disability as they include a review of the record, an examination of the Veteran, and a discussion of the Veteran's symptoms addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran offered testimony before the undersigned at a Board hearing in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2013 hearing, the undersigned noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's right knee disability, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Moreover, the hearing involved a discussion of the treatment for such disability, to include medications, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that the Veteran's right knee disability worsened since his last VA examination, the Board remanded this issue in March 2014 in order to obtain outstanding treatment records and afford him a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in March 2014, to include obtaining additional VA treatment records and affording the Veteran a VA examination so as to determine the nature and severity of his right knee disability.  As a result of such remand directives, VA treatment records dated through February 2014 were obtained.  The Veteran was also afforded a VA examination in April 2014 that addressed the nature and severity of all manifestations of the Veteran's right knee disability.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran was initially granted a 10 percent disability rating, effective July 7, 2008, under Diagnostic Code (DC) 5261 due to limitation of function due to pain on motion.  The Veteran was then granted a separate 20 percent disability rating, effective April 8, 2014, under Diagnostic Code 5258 for episodes of locking, pain, and effusion into the joint.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 and 5259 (concerning semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  The evidence does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum; therefore, the Board will not address Diagnostic Codes 5256, 5262 or 5263.  Further, the evidence does not show that the Veteran has any scars associated with his right knee disability.  Therefore, consideration of an increased rating for scars under 38 C.F.R. § 4.118 is not warranted.

Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5257 provides that recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id. 

Diagnostic Code 5260 provides for a 10 percent rating for flexion limited to 45 degrees, 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  Id. 

Diagnostic Code 5261 provides for a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.  Id.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Similarly, VA General Counsel has held that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The Veteran was afforded a VA examination in December 2008.  He reported that over the last 12 months he experienced pain, stiffness, occasional locking, and giving way of his right knee every day.  He reported the pain and stiffness as moderate pain which becomes moderate to severe by the end of the day.  He did not have any hospitalizations or ER visits secondary to his right knee disability.  He reported that his disability is exacerbated with sudden changes in temperature, prolonged standing and walking, and climbing.  His pain was alleviated with medication, rest, ice packs, and occasional moist heat.  He reported that he was employed as an electronic engineer, but his problems with his right knee slow him down.  

On physical examination, the Veteran had extension to 0 degrees with no pain.  He had flexion from 0 to 140 degrees with mild pain starting at 120 degrees and ending at 140 degrees.  There was no instability noted.  There was no evidence of Lachman's test, and he was negative for McMurray's sign.  There was no anterior drawer sign and there was no swelling, redness, or heat.  The right knee and left knee were symmetrical.  There was no evidence of varus formation and there was no pain with weight bearing.  The Veteran was able to squat without any difficulties.  Range of motion tests were done repetitively with no evidence of additional loss of motion, lack of endurance, fatigability, or weakness.  The Veteran exhibited mild manifestations of pain and stiffness.  The examiner estimated that the Veteran had a mild functional loss limited to 120 degrees of flexion and would have mild physical impairments during flare-ups.  The examiner stated that with repetitive ranges of motion, the Veteran would develop mild physical limitations mostly manifested by pain.

The Veteran had a VA examination in November 2010.  The examiner noted that there was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  Range of motion testing revealed right knee flexion from 0 to 130 degrees and normal extension to 0 degrees.  There was no objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion.  The examiner noted that there were no significant effects on the Veteran's usual occupation, but there were moderate effects on his usual daily activities.

The Veteran had another VA examination in April 2014.  The Veteran did not report that flare-ups impact the function of the knee.  Range of motion testing revealed flexion to 130 degrees, with objective evidence of painful motion beginning at 125 degrees.  Right knee extension ended at 0 degrees, with objective evidence of painful motion beginning at 15 degrees.  After repetitive use testing, flexion ended at 130 degrees and extension ended at 0 degrees.  The examiner noted that the Veteran did not have additional limitations in range of motion following repetitive use testing.  She also noted that the Veteran had functional loss and/or functional impairment of the right knee due to pain on movement.  He had tenderness or pain to palpation for joint line or soft tissue of the right knee.  Muscle strength testing revealed normal strength in the right knee.  Joint stability tests revealed no instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner noted that the Veteran had a meniscus condition and his symptoms included frequent episodes of joint "locking" and frequent episodes of joint pain.  The Veteran did not have any scars related to his right knee disability.  He did not use any assistive devices as a normal mode of locomotion.  Imaging studies revealed degenerative arthritis.  However, there was no x-ray evidence of patellar subluxation.  The examiner stated that the Veteran's right knee condition did not impact his ability to work.  As for functional limitations, the examiner noted that the Veteran did not exhibit pain, with limited function of the knee with repetitive range of motion.  He did not exhibit weakness, fatigability, or incoordination of his right knee with repetitive range of motion testing.  The examiner also noted that there was no evidence of pain significantly limiting the right knee functional ability during flare-ups or following repeated use.

The Veteran is currently rated at 10 percent under Diagnostic Code 5261 for limitation of extension, under the provision of 38 C.F.R. § 4.40 for functional loss due to pain and weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard the Board notes that the Veteran does experience limitation of motion with pain which is objectively supported by the VA examination.  A higher evaluation based on limitation of extension would require limitation of flexion to 15 degrees.  Although the Veteran had objective evidence of painful motion at 15 degrees during his April 2014 examination, the Board notes that pain throughout the range of motion that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively.).  Given the extent of right knee motion demonstrated by the Veteran at his VA examinations, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of extension to 15 degrees or less, even after taking reported pain into consideration.  Thus, the Board finds that the Veteran is not entitled to a rating higher than the currently assigned 10 percent under DC 5261.

The Board also finds that the Veteran is not entitled to a disability rating under Diagnostic Code 5260 for limitation of flexion.  Flexion of the right knee was, at worst, limited to 120 degrees when considering functional loss due to objective evidence of painful motion on VA examination in December 2008.  A compensable rating under 5260 requires limitation of flexion of the knee to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In light of the above, and even after taking into account the additional manifestations on flare-ups/repetitive use, to include fatigability, less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing, the Board finds that a disability rating in excess of 10 percent for right knee on the basis of limited motion is not warranted.

As for instability, although the Veteran contends that he experiences giving way of the right knee, the VA examination reports do not reveal any objective evidence of instability of the right knee.  Thus, the Board finds the objective findings on examination of a stable right knee joint to be more probative than the Veteran's lay assertions of instability.  Thus, a separate rating based on recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 is not warranted.

The medical evidence does not reflect that the Veteran's subjective reports of knee pain and weakness caused functional loss sufficient to warrant a disability rating in excess of 10 percent in the right knee.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain and weakness are adequately addressed by the 10 percent rating presently assigned.

The Board notes that the Veteran was assigned a separate 20 percent rating for frequent episodes of locking, pain, and effusion into the joint pursuant to Diagnostic Code 5258, effective April 8, 2014.  This is the maximum schedular rating for locking, pain, and effusion.  The Board finds that there is no evidence of any such locking, pain, and effusion symptoms prior to April 8, 2014.  Thus, a separate rating under Diagnostic Code 5258 is not warranted for any time prior to April 8, 2014.

In assessing the severity of the Veteran's right knee disability, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher or a separate rating require clinical findings that are within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher or a separate rating for the Veteran's right knee disability pursuant to any applicable criteria at any point pertinent to this appeal.

The above-noted determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology.  As discussed above, the Veteran's predominant subjective and objective orthopedic symptoms include pain.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not show, and the Veteran has not alleged that he is unemployable due to his service-connected right knee disability.  Moreover, the April 2014 VA examiner found that such disability did not impact the Veteran's ability to work.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

An initial evaluation in excess of 10 percent for right knee Baker's cyst with medial meniscal tear and partial healed tear of the anterior cruciate ligament (ACL) (hereinafter, right knee disability), with a separate rating in excess of 20 percent for episodes of locking, pain, and effusion into the joint, from April 8, 2014, is denied.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

In accordance with the March 2014 remand directives, the AOJ obtained a new VA examination in April 2014 in order to determine the current severity of the Veteran's back disability.  The Board requested that the examiner address the impact of the Veteran's lumbar spine disability on his daily activities and employment.  The April 2014 examiner noted that the Veteran's spine condition impacts his ability to work, stating that the Veteran is not able to work due to back pain.  The examiner then stated that "[t]he Veteran's back disability does not impact his daily activities and employment."

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds the April 2014 medical opinion to be inadequate as the examiner provided conflicting statements regarding the impact of the Veteran's lumbar spine disability on his daily activities.  Thus, the Board finds that the AOJ did not substantially comply with the Remand directives, and it must again remand this claim for these actions to be accomplished.  Id. at 271.

The Board notes that although the AOJ has already associated more recent VA medical records, the Veteran receives continuing treatment from the El Paso VA Outpatient Clinic.  The most recent records contained in the claims file are dated in February 2014.  Therefore, any VA treatment records dated from February 2014 to the present should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the El Paso VA Outpatient Clinic dated from February 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5104A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record, to include a copy of this remand, to the VA examiner who conducted the April 2014 examination.  The examiner should note in the addendum opinion that the record has been reviewed.  If the April 2014 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is requested to provide an opinion as to the impact of the Veteran's lumbar spine disability on his daily activities and employment.

3.  If another VA examination is deemed necessary, the Veteran must be informed of the importance of reporting to that scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of any needed examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any examination scheduled, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


